IN THE SUPREME COURT OF THE STATE OF DELAWARE

TIMOTHY HUTCHINSON, §
§ No. 438, 2014
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in
V. § and for New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 1312012480
§
Plaintiff Below, §
Appellee. §

Submitted: December 9, 2014
Decided: February 10, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.
O R D E R

This 10th day of February 2015, upon consideration of the appellant’s
brief ﬁled under Supreme Court Rule 26(0), his defense counsel’s motion to
withdraw, and the appellee’s response, it appears to the Court that:

(1) On May 30, 2014, a‘Superior Court jury found the appellant,
Timothy Hutchinson, guilty as charged of Disregarding a Police Signal,
Resisting Arrest, Reckless Driving, Unreasonable Speed, No Proof of
Insurance, and Failure to Use a Turn Signal. On July 25, 2014, after a
limited presentence investigation, the Superior Court sentenced Hutchinson
on the felony and misdemeanor charges to a total of two years and two

months at Level V suspended after ninety days for one year at Level II. The

court imposed $1,582.50 in ﬁnes for the trafﬁc violations. Thereafter, in a
modiﬁed sentence order dated August 1, 2014, the court reduced the
unsuspended Level V time from ninety days to thirty days and provided that
all other terms and conditions remain the same. This is Hutchinson’s direct
appeal.

(2) On appeal, Hutchinson’s defense counsel has ﬁled a brief and a
motion to withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”).1
Defense counsel asserts that, based upon a complete and careful examination
of the record, there are no arguably appealable issues. Also, defense counsel
reports that Hutchinson did not submit any points for the Court’s

2

consideration. The appellee, State of Delaware, has moved to afﬁrm the

Superior Court’s judgment.
(3) When reviewing a motion to withdraw and an accompanying
brief under Rule 26(c), the Court must be satisﬁed that the appellant’s

defense counsel has made a conscientious examination of the record and the

1 See Del. Supr. Ct. R. 26(c) (governing criminal appeals without merit).

2 The record reﬂects that defense counsel provided Hutchinson, as required, with a copy
of the motion to withdraw, the brief in draft form and appendix (which includes a copy of
the trial transcript), and a letter explaining that Hutchinson had a right to submit written
points for the Court’s consideration. Id.

2

law for arguable claims.3 The Court must also conduct its own review of the
record and determine Whether “the appeal is indeed so frivolous that it may
be decided Without an adversary presentation.”4

(4) In this case, having conducted “a full examination of all the
proceedings” and found “no nonfrivolous issue for appeal,”5 the Court
concludes that the appeal “is Wholly Without merit.”6 Also, the Court is
satisﬁed that Hutchinson’s defense counsel made a conscientious effort to
examine the record and the law and properly determined that Hutchinson
could not raise a meritorious claim on appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
afﬁrm is GRANTED. The judgment of the Superior Court is AFFIRMED.
The motion to Withdraw is moot. '

BY THE COURT:

/s/ Randy J. Holland
Justice

3 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

4 Penson v. Ohio, 488 U.S. at 81.
5 Id. at 80.

6 See supra note 1.